Deen, Presiding Judge,
dissenting.
While I concur fully with the other dissent filed, it should be noted that two of the four cases relied upon by the majority are only physical precedents, persuasive but not binding upon this court, to wit: Atkinson v. Kirchoff Enterprises, 181 Ga. App. 139, 140 (351 SE2d 477) (1986) (whole court vote of three judges concurring, two judges concurring specially, and 4 judges dissenting); and Fort v. Boone, 166 Ga. App. 290 (304 SE2d 465) (1983) (two judges concurring and the author of the majority in the case sub judice concurring in the judgment only). The status of the latter two cases should be identified in the instant case, as they purport to be dressed in the vestments of precedent, “[b]ut as a result of patient investigation we find this case, after all, is of that common variety known as a ‘tomtit,’ though vestured in all the plumage of a peacock.” Central of Ga. R. Co. v. Bickerson, 15 Ga. App. 293, 296 (82 SE 942) (1914); quoted in Sanders v. State, 164 Ga. App. 13, 14 (296 SE2d 213) (1982).